DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Bachar (US Patent Publication Number 2018/0048799) in view of Liang (US Patent Publication Number 2015/0098003 Al) and in further view of Brodie (US Patent Publication Number 20160313628 A1).
Bachar teaches as claimed in claim 1, an optical element driving mechanism (See Figure 1a;2a and 6a), comprising: a first holder (102a) configured to hold a first optical element (108a 

    PNG
    media_image1.png
    814
    468
    media_image1.png
    Greyscale


It would have been obvious to one in the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical driving mechanism as taught by Bachar with the biasing assembly as taught by Liang, for the purpose of providing a first shape memory alloy connects the lens stand and the base (.para. [0008]).
Bachar and Liang fail to teach the biasing assembly is not electrically connected to any electromagnetic assembly. In a related art, Brodie teaches an optical element driving mechanism comprising: a first holder (1002) configured to hold a first optical element wherein a temperature of the biasing element is changed 1, the biasing element is not electrically connected to any electromagnetic assembly (.para. [0004] and [0051]). 
It would have been obvious to one in the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical driving mechanism as taught by Bachar and Liang, with the biasing assembly as taught by Brodie, for the purpose of providing having electrical connections to an electrically activated lens filter (.para. [0003]).
Bachar teaches, as claimed in claim 2, further comprising: a first housing (102a), configured to contain the first holder, comprising: a first top surface (132); a first side surface extending from an edge of the first top surface in a direction that is different from an extending direction of the first top surface; and a second housing, configured to contain the second holder, comprising: a second top surface; a second side surface extending from an edge of the second top surface in a direction that is different from an extending direction of the second top surface, 
Bachar teaches, as claimed in claim 3, wherein the first top surface and the second top surface are not in contact, and a gap is formed between the first top surface and the second top surface (See Figure 2a a magnet is disposed in the gap).
Bachar teaches, as claimed in claim 4, wherein as viewed in a direction that the first holder and the second holder are arranged, the second housing and the electromagnetic driving assembly partially overlap, and the second housing and the biasing assembly do not overlap (See Figure 2a).
Bachar teaches, as claimed in claim 5, wherein as viewed in a direction that is parallel to the first optical axis, the biasing assembly is at least partially located between the first optical axis and the second optical axis, and as viewed in a direction that the first holder and the second holder are arranged, the first optical axis and the second optical axis partially overlap with the biasing assembly (See Figure 2a).
Bachar teaches, as claimed in claim 6, wherein as viewed in a direction that is parallel to the first optical axis, the biasing element is at least partially located between the first optical axis and the second optical axis, and as viewed in the direction that the first holder and the second holder are arranged, the first optical axis and the second optical axis partially overlap with the biasing element (See Figure 2a).
Bachar teaches, as claimed in claim 7, wherein the first magnetic (118f) element has an elongated structure extending along the direction that the first holder and the second holder are arranged (See Figure 2E).

Bachar teaches, as claimed in claim 9, wherein a volume of the first magnetic element is different from a volume of the second magnetic element (See Figure 2f).
Bachar teaches, as claimed in claim 10, wherein the volume of the first magnetic element is greater than the volume of the second magnetic element (See Figure 2f).
Bachar teaches, as claimed in claim 11, wherein the biasing (112a) assembly is configured to force the first holder to move relative to the plate in the first direction, the electromagnetic driving assembly is configured to force the second holder to move relative to the plate in a second direction, and the first direction is not parallel to the second direction (see Figure 5 .para. [0059]).
Bachar teaches, as claimed in claim 12, wherein the first optical axis is separated from the second optical axis (See Figure 2a).
Bachar teaches, as claimed in claim 13, wherein there is a distance between the first holder and the second holder, and the distance is shorter than a thickness of the first magnetic element (See Figure 6E).
Bachar teaches, as claimed in claim 14, further comprising a base (114) disposed between the first holder, the second holder, and the plate, wherein the base comprises a first sub-base and a second sub-base, the first holder is disposed on the first sub-base(114), and the second holder is disposed on the second subbase (114b).

Bachar teaches, as claimed in claim 16, further comprising an elastic element (144) connected to the base and the plate, wherein the biasing assembly is connected to the elastic element and the plate.
Bachar teaches, as claimed in claim 17, wherein the elastic element has an L-shaped arm and a protruding portion, the L-shaped arm is connected to the plate, and the protruding portion is connected to the base (See Figure 2a).
Bachar teaches, as claimed in claim 18, wherein the plate has a rectangular structure and a fixed portion, the elastic element has a connecting portion, the fixed portion and the connecting portion are disposed on the same side of the plate, and the biasing assembly is connected to the fixed portion and the connecting portion (See Figure 2a).
Bachar teaches, as claimed in claim 20, further comprising a board (250) disposed in the plate, wherein the board includes aluminum material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The temperature inherently changes when passing a current through the biasing elkement.